[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford-New Britain. Docket Nos. 52868  52869.
William Collins, Esq. Defense Counsel, for Petitioner John M. Bailey, Esq. State's Attorney, for the State
BY THE DIVISION
The petitioner, age 42 at the time of sentencing, was convicted of multiple crimes in two cases joined for trial bearing Dockets Nos. 52868 and 52869.
In Docket No. 52868 the petitioner was convicted, in the first count, of larceny in the first degree in violation of General Statutes, Section 53a-122 (a)(2) and, in the second count, of burglary in the third degree in violation of G.S. 53a-103 (a).
In Docket No. 52869 the petitioner was convicted of one count of larceny in the first degree in violation of G.S. 53a-122 (a)(2) and twenty-six counts of forgery in the first degree in violator of G.S. 53a-138 (a)(2).
The convictions in Docket No. 52868 were based on evidence that the petitioner illegally entered a commercial building and stole computer equipment valued in excess of $10,000 as well as corporate payroll checks.
The convictions in Docket No. 52869 resulted from evidence presented concerning the petitioner's cashing stolen payroll checks resulting in the victim bank's loss in excess of $12,000.
The court imposed a total effective sentence of twenty years in each of these cases to run concurrently with each other.
At the hearing on this petition, the attorney for the petitioner indicated that a ten year sentence would be more appropriate since CT Page 1031 none of the convictions are for violent crimes. The accuracy of the identification of the petitioner's fingerprint found at the scene of the burglary was also emphasized, as it was at the time of sentencing. This latter argument, of course, precluded any expression of remorse by the petitioner.
The petitioner has a lengthy criminal record beginning in 1963 involving sixteen convictions according to the presentence investigation report prepared for the trial court.
At sentencing, the trial court took into account the petitioner's lack of remorse for these crimes as well as his past record. It noted that the only productive era in his adult life was during and following his serving a seven to fourteen year prison term for robbery in the first degree. The court concluded that the petitioner appears to have returned to a life of anti-social behavior.
Considering all of the above, it cannot be found that the sentences imposed were excessive or inappropriate. Accordingly, the sentences are affirmed.
BARRY, J.
Barry, J., Purtill, J., and Norko, J., participated in the decision.